Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
 Priority
This application was filed on February 22, 2021 and is a continuation of U.S. Application No. 16/688,109, filed on November 19, 2019 (now U.S. Patent No. 10,968,205); which application is a continuation of U.S. Application No. 16/456,179, filed on June 28, 2019 (now U.S. Patent No. 10,538,513); which application is a continuation of U.S. Application No. 16/050,227, filed on July 31, 2018 (now U.S. Patent No. 10,392,368); which application claims the benefit of U.S. Provisional Application No 62/539,642, filed on August 1, 2017.
Preliminary Claim Amendment
Applicant’s preliminary amendment to the claims, dated June 25, 2021, is acknowledged: Claims 47-72 are pending and rejected herein.
Information Disclosure Statements
The IDS’s dated June 25, 2021 and September 09, 2021 have been received, entered and considered, a signed copy of each is included herein.
PTO-892 Form
US 20200231590 is a publication of a patent application sharing Applicant and/or inventor with the present application and disclosing related subject matter.
Chen (Expert Opinion on Therapeutic Patents 2022, 32, 225-242) is a postdated publication describing compounds with functional activity as JAK3 inhibitors.
Claimed Subject Matter
The claims are directed to a method for inhibiting JAK3 comprising administering a compound of the below formula or a pharmaceutical composition comprising the compound: 

    PNG
    media_image1.png
    186
    396
    media_image1.png
    Greyscale
.
The compound has functional activity as a JAK kinase inhibitor.  
This compound is novel and non-obvious over the prior art. See the notice of allowance in the 17/249,128 application at pages 3-5 where the closest prior art and the non-obvious differences are identified and discussed.  Since the present claims all require this feature they are novel and non-obvious over the prior art for the same reasons.
The present claims are not allowable since they are subject to the below double patenting rejections.  
The submission of appropriate terminal disclaimer(s) to overcome the below rejections would put the application into condition for allowance.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 47-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-19, 22, and 30-4 of U.S. Patent No. 10 (IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite a generic formula which encompasses the compound required by the instant methods, recite a species of the genus which is identical to said compound and compositions thereof and recites methods of treatment of various diseases with the compound.  
See the single species listed in reference claim 22, the crystalline form of this same compound recited in reference claims 30-36, the pharmaceutical composition of reference claim 37 and the methods of treatment of reference claims 39 and 44-45.
It would be obvious to select and use the species of the reference dependent claims in the methods of use of the reference dependent claims.  The administration of the reference compound in a method of treating a gastrointestinal inflammatory disease, an inflammatory skin disease or a cutaneous T-cell lymphoma necessarily is a method for inhibiting JAK3 as presently claimed.  The reference claim compound is identical to that used in the present claims and its administration necessarily leads to JAK3 inhibition in the mammal to which it is administered.  The JAK3 functional activity of the compound is necessarily provided by the chemical structure and administration of the compound necessarily leads to JAK3 inhibition.  MPEP 2112.01 (II) “A chemical composition and its properties are inseparable”.  
The administration of a “unit dose” with amounts of between 5-300 mg in the administration of the compound is considered to be obvious and within the scope of routine dose optimization studies used to determine an effective amount of the compound.

[2] Claims 47-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No.10,968,205 (IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite a method for treating celiac disease which is necessarily a method as presently claimed.  The reference claims are nearly identical to the instant claims, the only difference is that the reference claims specify a treatment of celiac disease, while the instant claims specify inhibition of JAK3.
The administration of the reference compound in a method of treating celiac disease is a method for inhibiting JAK3 as presently claimed.  The reference claim compound is identical to that used in the present claims and its administration necessarily leads to JAK3 inhibition in the mammal to which it is administered.  The JAK3 functional activity of the compound is necessarily provided by the chemical structure and administration of the compound necessarily leads to JAK3 inhibition.  MPEP 2112.01 (II) “A chemical composition and its properties are inseparable”.

[3] Claims 47-49 and 58-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,471,442. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite methods which comprise the administration, to a human subject, of the same compound as that of the instant claims.  
Reference independent claim 1 specifies safely administering a composition comprising the compound at a dosage of from about 100 to about 2000 mg per administration.  
Reference independent claims 19 and 20 specify the administration of from about 500 mg to about 2000 mg/day of the compound for treating a gastrointestinal inflammatory disease or celiac disease.
The administration of the reference compound is a method for inhibiting JAK3 as presently claimed.  The reference claim compound is identical to that used in the present claims and its administration necessarily leads to JAK3 inhibition in the human to which it is administered.  The JAK3 functional activity of the compound is necessarily provided by the chemical structure and administration of the compound necessarily leads to JAK3 inhibition.  MPEP 2112.01 (II) “A chemical composition and its properties are inseparable”.
The administration of a “unit dose” with amounts of between 5-300 mg in the administration of the compound is considered to be obvious and within the scope of routine dose optimization studies used to determine an effective amount of the compound within the range specified by the reference claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625